      Case: 1:19-cv-00151-MPM-RP Doc #: 137 Filed: 08/27/20 1 of 1 PageID #: 609




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

JOHN DOE                                                                                        PLAINTIFF

v.                                                                              No. 1:19CV151-MPM-RP

JOB REYES RIVERA, ET AL.                                                                    DEFENDANTS


            ORDER DISMISSING VARIOUS MOTIONS [5], [7], [12], [13], [18], [27],
              [34], [39], [49], [51], [52], [55], [68], [92], [110], [119], [120] AS MOOT

         This matter comes before the court on the following motions:

     (1) Plaintiff’s Motions [5], [18] to Appoint U.S. Marshals Service to Serve Summons and

         Complaint on defendant Job Reyes Rivera;

     (2) Defendant Horton’s Motion [7] to extend the deadline to answer;

     (3) Plaintiff’s Motions [12], [13], [27], [49], [51], [52], [55], [68], [92], [110], [119], [120]

         regarding service of process on defendants Job Reyes Rivera and Shameka Horton; and

     (4) Defendant Horton’s Motions [34], [39] to Strike Plaintiff’s Sur-responses.

The court has entered a memorandum opinion and judgment dismissing all defendants except

Detective Brett Watson – and all but three claims against him. The court has accepted defendant

Horton’s Motion [10] to Dismiss and has addressed those issues in the memorandum opinion and

judgment. In light of the court’s memorandum opinion and judgment, the various motions [5], [7],

[12], [13], [18], [27], [34], [39], [49], [51], [52], [55], [68], [92], [110], [119], [120] are DISMISSED

as moot.

         SO ORDERED, this, the 27th day of August, 2020.

                                                   /s/ Michael P. Mills
                                                   UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF MISSISSIPPI
